COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In re Alief Vietnamese Alliance Church and Phan Phung Hung

Appellate case number:     No. 01-18-00127-CV

Trial court case number: 2016-53806

Trial court:               189th District Court of Harris County

        Relators, Alief Vietnamese Alliance Church and Phan Phung Hung, have filed an agreed
motion for temporary relief, seeking a stay of the underlying trial court proceedings pending
disposition of their mandamus petition. Real party in interest, Paul Nguyen, is unopposed to this
request.
         Accordingly, we grant the relators’ motion and ORDER that all underlying proceedings
in trial court cause number 2016-53806 are stayed. See TEX. R. APP. P. 52.10(a)–(b). This stay is
effective until the mandamus petition in this Court is finally decided or this Court otherwise orders
the stay lifted. See id. Any party may file a motion for reconsideration of the stay. See id. 52.10(c).


       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                       Acting individually         Acting for the Court

Date: August 9, 2018